

116 HR 85 IH: Fund and Complete the Border Wall Act
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 85IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Biggs (for himself, Mr. Brooks of Alabama, Mr. Gohmert, Mr. DesJarlais, Mr. Buck, Mr. Duncan, Mr. King of Iowa, and Mr. Gaetz) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committees on Ways and Means, the Judiciary, Foreign Affairs, Financial Services, Education and Labor, and Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a separate account in the Treasury to hold deposits to be used to secure the southern
			 border of the United States, and for other purposes.
	
 1.Short titleThis Act may be cited as the Fund and Complete the Border Wall Act. 2.Border wall trust fund (a)Establishment of fundAt the end of subchapter III of chapter 33 of title 31, United States Code, insert the following:
				
					3344.Secure the Southern Border Fund.
 (a)In generalNot later than 60 days after the date of enactment of this section, the Secretary of the Treasury shall establish an account in the Treasury of the United States, to be known as the Secure the Southern Border Fund, into which funds shall be deposited in accordance with the Fund and Complete the Border Wall Act and the amendments made by that Act.
 (b)AppropriationFunds deposited in the Secure the Southern Border Fund shall be available until expended. Such funds are authorized to be appropriated, and are appropriated, to the Secretary of Homeland Security only—
 (1)to plan, design, construct, or maintain a barrier along the international border between the United States and Mexico; and
 (2)to purchase and maintain necessary vehicles and equipment for U.S. Border Patrol agents. (c)LimitationNot more than 5 percent of the funds deposited in the Secure the Southern Border Fund may be used for the purpose described in subsection (b)(2)..
 (b)Clerical amendmentThe table of contents for chapter 33 of title 31, United States Code, is amended by inserting at the end the following:
				
					
						3344. Secure the Southern Border Fund..
			3.Border crossing accountability and security
 (a)Estimation of annual illegal border crossingsBeginning with the first fiscal year that begins after the date of the enactment of this Act, not later than 30 days after the end of each fiscal year, the Secretary of Homeland Security shall determine and report to the Secretary of State and the Committees on the Judiciary of the House of Representatives and of the Senate—
 (1)the number of apprehensions that occurred during such fiscal year of aliens who entered the United States by illegally crossing the international land border between the United States and Mexico; and
 (2)the nationality of aliens described in paragraph (1). (b)Reduction of foreign assistance (1)In generalExcept as provided under paragraph (2), the Secretary of State shall proportionately reduce the amount of Federal financial assistance provided to a foreign state for the fiscal year in which a report under subsection (a) is made by a total of $2,000 for each alien described in such report who is a citizen or national of that country.
 (2)ExceptionNotwithstanding paragraph (1), the Secretary of State may opt not to reduce the amounts appropriated for the Government of Mexico from the International Military Education and Training Fund, the International Narcotics Control and Law Enforcement Fund, and the fund to carry out nonproliferation, anti-terrorism, de­mining, and related programs and activities.
 (c)Transfer of funds To Secure the Southern Border FundThe Secretary of State, in consultation with the Secretary of Homeland Security and the Secretary of the Treasury, shall transfer funds described in subsection (b) into the Secure the Southern Border Fund established by the amendment made by section 2 of this Act.
 4.Fees for certain remittance transfersSection 920 of the Electronic Fund Transfer Act (relating to remittance transfers) (15 U.S.C. 1693o–1) is amended—
 (1)by redesignating subsection (g) as subsection (h); and (2)by inserting after subsection (f) the following:
				
					(g)Secure the Southern Border Fund fee
 (1)In generalIf the designated recipient of a remittance transfer is located outside of the United States, a remittance transfer provider shall collect from the sender of such remittance transfer a remittance fee equal to 5 percent of the United States dollar amount to be transferred.
 (2)Transfer of fundsNot later than 90 days after the date of enactment of this subsection, the Secretary of the Treasury, in consultation with the Bureau and remittance transfer providers, shall develop and make available a system for remittance transfer providers to submit the remittance fees collected in accordance with paragraph (1) to the Secure the Southern Border Fund established under section 3344 of title 31, United States Code.
						(3)Penalties
 (A)Whoever, with the intent to evade a remittance fee to be collected in accordance with this subsection, and who has knowledge that, at the time of a remittance transfer, the value of the funds involved in the transfer will be further transferred to a recipient located outside of the United States, requests or facilitates such remittance transfer to a recipient located outside of the United States shall be subject to a penalty of not more than $500,000 or twice the value of the funds involved in the remittance transfer, whichever is greater, or imprisonment for not more than 20 years, or both.
 (B)Any foreign country that, in the joint determination of the Secretary of Homeland Security, the Secretary of the Treasury, and the Secretary of State, aids or harbors an individual conspiring to avoid the fee collected in accordance with this subsection shall be ineligible to receive foreign assistance and to participate in the visa waiver program or any other programs, at the discretion of the Secretaries described in this subparagraph..
			5.Fees for Form I–94
 (a)Fee IncreaseThe Secretary of Homeland Security shall increase the fee collected for services performed in processing U.S. Customs and Border Protection Form I–94, Arrival/Departure Record, from $6 to $25.
 (b)Disposition of fees collectedNotwithstanding any other provision of law, including section 286(q) of the Immigration and Nationality Act (8 U.S.C. 1356(q)), all fees collected for services performed in processing U.S. Customs and Border Protection Form I–94 shall be allocated as follows:
 (1)$6 shall be deposited in the Land Border Inspection Fee Account and used in accordance with such section 286(q).
 (2)To the extent provided in advance in appropriations Acts, $10 shall be used for salaries for U.S. Border Patrol agents.
 (3)$9 shall be deposited in the Secure the Southern Border Fund established by the amendment made by section 2 of this Act.
				6.Construction of border wall
 (a)Improvement of barriers at borderSection 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (Division C of Public Law 104–208; 8 U.S.C. 1103 note) is amended—
 (1)by amending subsection (a) to read as follows:  (a)In generalNot later than December 31, 2019, the Secretary of Homeland Security shall take such actions as may be necessary (including the removal of obstacles to detection of illegal entrants) to design, test, construct, and install physical barriers, roads, and technology along the international land border between the United States and Mexico to prevent illegal crossings in all areas.;
 (2)in subsection (b)— (A)in paragraph (1)—
 (i)in the paragraph heading, by striking Additional fencing and inserting Fencing; (ii)by striking subparagraph (A) and inserting the following:
							
 (A)Physical barriersIn carrying out subsection (a), the Secretary of Homeland Security shall construct physical barriers, including secondary barriers in locations where there is already a fence, along the international land border between the United States and Mexico that will prevent illegal entry and will assist in gaining operational control of the border (as defined in section 2(b) of the Secure Fence Act of 2006 (8 U.S.C. 1701 note; Public Law 109–367)).;
 (iii)by striking subparagraph (B) and redesignating subparagraphs (C) and (D) as subparagraphs (B) and (C), respectively;
 (iv)in subparagraph (B), as so redesignated— (I)by striking clause (i) and inserting the following:
								
 (i)In generalIn carrying out this section, the Secretary of Homeland Security shall, before constructing physical barriers in a specific area or region, consult with the Secretary of the Interior, the Secretary of Agriculture, appropriate Federal, State, local, and tribal governments, and appropriate private property owners in the United States to minimize the impact on the environment, culture, commerce, and quality of life for the communities and residents located near the sites at which such physical barriers are to be constructed. Nothing in this paragraph should be construed to limit the Secretary of Homeland Security’s authority to move forward with construction after consultation.;
 (II)by redesignating clause (ii) as clause (iii); and (III)by inserting after clause (i), as amended, the following new clause:
								
 (ii)NotificationNot later than 60 days after the consultation required under clause (i), the Secretary of Homeland Security shall notify the Committees on the Judiciary of the House of Representatives and of the Senate, the Committee on Homeland Security of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate of the type of physical barriers, tactical infrastructure, or technology the Secretary has determined is most practical and effective to achieve situational awareness and operational control in a specific area or region and the other alternatives the Secretary considered before making such a determination.; and
 (v)by striking subparagraph (C), as so redesignated, and inserting the following:  (C)Limitation on requirementsNotwithstanding subparagraph (A), nothing in this paragraph shall require the Secretary of Homeland Security to install fencing, physical barriers, or roads, in a particular location along the international border between the United States and Mexico, if the Secretary determines that there is a pre-existing geographical barrier or pre-constructed, impenetrable wall. The Secretary must notify the House and Senate Committees on the Judiciary, the House Committee on Homeland Security, and the Senate Committee on Homeland Security and Governmental Affairs of any decision not to install fencing in accordance with this provision within 30 days of a determination being made.;
 (B)in paragraph (2)— (i)by striking Attorney General and inserting Secretary of Homeland Security; and
 (ii)by striking fences and inserting physical barriers and roads; and (C)in paragraph (3)—
 (i)by striking Attorney General and inserting Secretary of Homeland Security; and (ii)by striking additional fencing and inserting physical barriers and roads; and
 (3)in subsection (c), by amending paragraph (1) to read as follows:  (1)In generalNotwithstanding any other provision of law, the Secretary of Homeland Security shall have the authority to waive all legal requirements the Secretary, in the Secretary’s sole discretion, determines necessary to ensure the expeditious design, testing, construction, installation, deployment, operation, and maintenance of physical barriers, roads, and technology under this section. Any such decision by the Secretary shall be effective upon publication in the Federal Register..
 (b)Achieving operational control on the borderSubsection (a) of section 2 of the Secure Fence Act of 2006 (8 U.S.C. 1701 note) is amended, in the matter preceding paragraph (1), by striking 18 months after the date of the enactment of this Act and inserting December 31, 2019.
			7.Fair Labor Standards Act for U.S. Border Patrol
 (a)In generalSection 7 of the Fair Labor Standards Act of 1938 (29 U.S.C. 207) is amended by adding at the end the following:
				
 (s)Employment as a border patrol agentNo public agency shall be deemed to have violated subsection (a) with respect to the employment of any border patrol agent (as defined in section 5550(1) of title 5, United States Code) if, during a work period of 14 consecutive days, the border patrol agent receives compensation at a rate that is not less than 150 percent of the regular rate at which the agent is employed for all hours of work from 80 hours to 100 hours. Payments required under this section shall be in addition to any payments made under section 5550 of title 5, United States Code, and shall be made notwithstanding any pay limitations set forth in that title..
 (b)Technical and conforming amendmentsSection 13(a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 213(a)) is amended by striking paragraph (18) and redesignating paragraph (19) as paragraph (18).
 8.SeverabilityIf any provision of this Act, or an amendment made by this Act, or the application of such provision or amendment to any person or circumstance, is held to be invalid, the remainder of this Act, or an amendment made by this Act, or the application of such provision to other persons or circumstances, shall not be affected.
		